Order filed January 10, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00821-CV
                                    ____________

                        THOMAS MOCCIA, Appellant

                                        V.

                     THE PLAZA GROUP INC., Appellee


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-09368

                                    ORDER

      Appellant’s brief was due December 10, 2018. No brief or motion for
extension of time has been filed.

      If appellant does not file a brief with this court on or before February 11,
2019, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM